DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 
Specification
The disclosure is objected to because of the following informalities: 
In the abstract, line 4, the recitation “and a positioning member, When the rotatable member” appears that it should recite - -and a positioning member.  When the rotatable member - -.
In the abstract, lines 7-8, the recitation “limiting member; when the rotatable member” appears that it should recite - -limiting member.  When the rotatable member- -.
Appropriate correction is required.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ferguson, Jr. (U.S. Patent No. 4,794,814 A) discloses a rotary device with a limiting member fixed on the rotatable member and a positioning mechanism disposed on a base.  However, it does not expressly disclose the rotary device with the limiting member fixed on the base and the positioning member disposed on the rotatable member, the positioning member comprising a stopping member which further comprises a rotating shaft and a stopping portion, the stopping portion protruded from a rotating shaft.
Wallace (U.S. Patent No. 3,012,447 A) discloses a rotary device with a limiting member fixed on the rotatable member and a positioning mechanism disposed on a base.  However, it does not expressly disclose the rotary device with the limiting member fixed on the base and the positioning member disposed on the rotatable member, the positioning member comprising a stopping member which further comprises a rotating shaft and a stopping portion, the stopping portion protruded from a rotating shaft.

Gitnes (U.S. P.G. Publication No. 2016/0201775 A1) discloses a rotary device with a limiting member fixed on a base and a positioning member disposed on a rotatable member, the positioning member comprising a stopping member which further comprises a rotating shaft.  However, it does not expressly disclose that the stopping portion is protruded from a rotating shaft.
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526. The examiner can normally be reached Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL D YABUT/Primary Examiner, Art Unit 3656